   Case 1:11-cv-00691-LAK-RWL Document 2175 Filed 03/20/19 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x
                                     :
CHEVRON CORPORATION,                 :
                                     :
               Plaintiff,
                                     :
     v.                              : 11 Civ. 0691 (LAK)
                                     :
STEVEN DONZIGER, et al.,             :
                                     :
               Defendants.           :
                                     :
-------------------------------------x


               NOTICE OF CHEVRON CORPORATION’S
  MOTION TO HOLD STEVEN DONZIGER IN CONTEMPT OF COURT FOR HIS
    FAILURE TO COMPLY WITH THE COURT’S MARCH 5, 2019 ORDER




                                 GIBSON, DUNN & CRUTCHER LLP
                                 200 Park Avenue
                                 New York, New York 10166-0193
                                 Telephone: 212.351.4000
                                 Facsimile: 212.351.4035

                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Tpke, Ste 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Plaintiff Chevron Corporation
     Case 1:11-cv-00691-LAK-RWL Document 2175 Filed 03/20/19 Page 2 of 3




       PLEASE TAKE NOTICE that upon the Memorandum of Law in Support of Chevron

Corporation’s (“Chevron”) Motion to Hold Steven Donziger in Contempt of Court for His

Failure to Comply with the Court’s March 5, 2019 Order; the Declaration of Anne Champion,

dated March 20, 2019; and all prior pleadings and proceedings in this matter, Chevron

respectfully moves this Court for entry of an order holding Steven Donziger in civil contempt

pursuant to Federal Rule of Civil Procedure 70(e) and Local Civil Rule 83.6 of the Local Rules

of the United States District Court for the Southern District of New York, and imposing

monetary sanctions that increase each day until Donziger is in full compliance, and if

noncompliance continues, his arrest and imprisonment until such time as he fully complies with

the March 5, 2019 Order. The Court may also consider ordering the seizure of Donziger’s

electronic devices and/or the surrender of his passport to remedy in part his noncompliance.

Chevron further requests such other relief as the Court deems just and proper.


Dated: March 20, 2019                               Respectfully submitted,

New York, New York                                  GIBSON, DUNN & CRUTCHER LLP

                                                    /s/ Randy M. Mastro

                                                    Randy M. Mastro
                                                    Andrea E. Neuman
                                                    200 Park Avenue
                                                    New York, New York 10166
                                                    Telephone: 212.351.4000
                                                    Facsimile: 212.351.4035




                                                1
Case 1:11-cv-00691-LAK-RWL Document 2175 Filed 03/20/19 Page 3 of 3




                                    William E. Thomson
                                    333 South Grand Avenue
                                    Los Angeles, California 90071
                                    Telephone: 213.229.7000
                                    Facsimile: 213.229.7520


                                    STERN, KILCULLEN & RUFOLO LLC
                                    Herbert J. Stern
                                    Joel M. Silverstein
                                    325 Columbia Tpke, Ste 110
                                    P.O. Box 992
                                    Florham Park, New Jersey 07932-0992
                                    Telephone: 973.535.1900
                                    Facsimile: 973.535.9664

                                    Attorneys for Chevron Corporation
